DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The Amendment filed 05/04/22 has been entered. Claim 7 has been amended. Claims 7-15 and 21-22 remain pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to Claims 7-15 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Further, it is noted that claim 7 is an apparatus, patentably defined by its structure.  The limitation regarding the radio and/or operation recommendation of the radio is considered an intended use not carrying patentable weight but has been addressed nevertheless for compact prosecution.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7-9, 12-13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Doering et al. (US 20150089253 A1) and further in view of Shrim et al . (US 6517967 B1).
Regarding claim 7, Anderson teaches a programmable power supply (power regulator circuit 530 of Fig. 5) configured to provide direct current (DC) power (a power regulator circuit 530, which includes a voltage regulator circuit 536 that applies a voltage V.sub.PA to a power supply input 511 of the power amplifier 512, see [0030]) to a radio (radio 510 of Fig. 5) through power conductors (connection between the voltage regulator 536 and the radio 510) having first and second opposite ends (first end is connected to the regulator and the second end is connected to the radio 510), the programmable power supply comprising: 
a first input (connection from Battery 540 to the voltage regulator 536) configured to receive a first DC power signal having a first voltage level (The terminal 500 further includes a battery 540 and a power regulator circuit 530, which includes a voltage regulator circuit 536 that applies a voltage V.sub.PA to a power supply input 511 of the power amplifier 512, see [0030] and Fig. 5 depicts that the power regulator circuit 530 receives power from the battery 540),
an output (connection from voltage regulator 536 to radio 510) configured to supply a second DC power signal (e.g. VPA) having a second voltage level (the power supply voltage controller 534 may be configured to control the voltage regulator 536 to vary the power supply voltage V.sub.PA responsive to the power supply current I.sub.PA such that DC power delivered to the amplifier 512 meets a predetermined criterion, see [0030]), configured to be coupled to first ends of the power conductors (Fig. 5 depicts that the voltage regulator is connected to the radio 510 via the power conductors); 
a current sensor (current sense resistor 531) coupled to the output (Fig. 5 depicts that the current sensor 531 is connected to the output of the voltage regulator via the radio 510) and configured to measure a current of the second DC power signal at the output (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, see [0030]); 
control logic circuitry (processor 533) configured to receive an input parameter (e.g. IPA) relating to power delivery (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see [0030]); and 
wherein the programmable power supply is configured to adjust the second voltage level in response to changes in the measured current (the power supply voltage controller 534 may be configured to control the voltage regulator 536 to vary the power supply voltage V.sub.PA responsive to the power supply current I.sub.PA, see [0030]) and to provide a voltage, of the second DC power signal at the second ends of the power conductors (such that DC power delivered to the amplifier 512 meets a predetermined criterion, see [0030]), that exceeds a nominal DC input voltage of the radio (If the detected current is less than the lower limit, the controller selects the next higher voltage setting, see [0034]).
However, Anderson does not teach a DC-to-DC converter that converts the first DC power signal having the first voltage level to the second DC power signal having the second voltage level based on the current measured by the current sensor and based on the input parameter.
In an analogous art, Doering teaches a DC-to-DC converter (power converter 10 including the voltage regulator 11) that converts the first DC power signal having the first voltage level to the second DC power signal having the second voltage level (The voltage regulator 11 is adapted to control an actual output voltage v2 for the coupling circuitry 30 based on a determined reference output voltage V3, in particular such that v2 corresponds to V3, see [0042]) based on the current measured by the current sensor and based on the input parameter (The determining entity 13 is configured to determine the reference output voltage V3 such that it equals a sum of the stable input voltage V1 of the computer device 20 and the product of the measured actual output current I1 and the resistance R30 of the coupling circuitry 30, see [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power converter of Anderson with the converter of Doering to provide a method and apparatus to improve power converter for a device as suggested.
However, Anderson and Doering do not teach at which the radio is recommended to operate.
In an analogous art, Shrim teaches at which the radio is recommended to operate (Alternative upper and lower operating voltages may be used depending on the specific power requirements of the electronic device, col 36, 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power converter of Anderson and Doering with the control circuit of Shrim to provide a method and apparatus to improve power supply for a device as suggested.

Regarding claim 8, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 7, wherein the input parameter is a voltage (e.g. input VPA of Anderson Fig. 5).
Regarding claim 9, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 7 and Doering further teaches wherein the input parameter is a resistance of the power conductors (e.g. Input R30 of Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power converter of Anderson with the resistance information of Doering and Shrim to provide a method and apparatus to improve power converter for a device as suggested.

Regarding claim 12, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 7, wherein the programmable power supply is further configured to adjust the second voltage level in response to changes in the input parameter (the power supply voltage controller 534 may be configured to control the voltage regulator 536 to vary the power supply voltage V.sub.PA responsive to the power supply current I.sub.PA such that DC power delivered to the amplifier 512 meets a predetermined criterion, see Anderson [0030]).

Regarding claim 13, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 7, wherein the programmable power supply is further configured to adjust the second voltage level so as to maintain the second voltage within a predetermined range (The detected current is then checked to see if it is within the range of currents associated with the current power supply voltage setting, e.g., whether the current is less than the lower limit or greater than the upper limit (Blocks 630, 650). If the detected current is less than the lower limit, the controller selects the next higher voltage setting, see Anderson [0033-0034]).

Regarding claim 15, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 7, wherein the control logic circuitry is configured to receive the input parameter derived from a measurement (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see Anderson [0030).

Regarding claim 21, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 7, wherein the voltage, of the second DC power signal at the second ends of the power conductors, is less than a maximum DC input voltage level of the radio (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, see Anderson [0034]).

7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Doering and further in view of Shrim and Hachisuka et al. (US 20060216837 A1).
Regarding claim 10, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 8.
However, Anderson, Doering and Shrim do not clearly teach wherein the programmable power supply is configured to calculate a resistance of the power conductors based on the voltage and the measured current.
In an analogous field of endeavor, Hachisuka teaches wherein the programmable power supply is configured to calculate a resistance based on the voltage and the measured current (Then, a resistance value of the TMR read head element is calculated using the Ohm's law from the first voltage value and the current value of current fed from the constant current supply circuit 51c when the first voltage is attained, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power converter of Anderson, Doering and Shrim with the resistance calculation of Hachisuka to provide a method and apparatus for testing a TMR element, a manufacturing method of a TMR element, and a TMR element, whereby a reliability of the TMR element can be quickly and easily confirmed without failing as suggested, see Hachisuka [0010].

Regarding claim 11, Anderson as modified by Doering, Shrim and Hachisuka teaches the programmable power supply according to claim 10, and Hachisuka further teaches, wherein the control logic circuitry is further configured to calculate the resistance (Then, a resistance value of the TMR read head element is calculated using the Ohm's law from the first voltage value and the current value of current fed from the constant current supply circuit 51c when the first voltage is attained, see Hachisuka [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the converter of Anderson and Doering with the resistance calculation of Hachisuka to provide a method and apparatus for testing a TMR element, a manufacturing method of a TMR element, and a TMR element, whereby a reliability of the TMR element can be quickly and easily confirmed without failing as suggested, see Hachisuka [0010].

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Doering and further in view of Shrim and Chapuis (US 20080010474 A1).
Regarding claim 14, Anderson as modified by Doering and Shrim teaches the programmable power supply according to claim 7.
However, Anderson, Doering and Shrim do not teach wherein the control logic is configured to receive the input parameter as user input.
In an analogous field of endeavor, Chapuis teaches wherein the control logic is configured to receive the input parameter from a user (The user can select parameters of the output voltages, such as by defining the voltage at the first end of the pi-filter V.sub.1, the voltage at the second end of the pi-filter V.sub.2, voltage delay, rise and fall times, and power switch drive pulse width and period, see [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the converter of Anderson, Doering and Shrim with the power supply of Chapuis to provide a digital power control systems and methods for optimizing and programming filter compensation coefficients of switched mode power supply circuits as suggested.

Allowable Subject Matter
9.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US 20130314069 A1) discloses a power supply device, including a connection state determiner that determines a connection state between an external power recipient device and a power line on which electric power is transmitted, a communication control unit that, in a case where the connection state determiner determines that the external power recipient device is connected to the power line, causes information related to power receiving capability corresponding to the external power recipient device to be acquired by wireless communication, a power receiving capability specifier that specifies the power receiving capability of the external power recipient device on the basis of the acquired information related to the power receiving capability, and a power control unit that causes electric power compatible with the external power recipient device to be transmitted on the basis of the specified power receiving capability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646